DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ref. #202 describing an air flow housing unit, & #306 describing an opening.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification includes Ref. #202 describing an air flow housing unit, & #306 describing an opening not shown in the drawings; &
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it includes self-evident, implied language, i.e. “are provided” in Line 1.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

(6th Para) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are each recitation of “air source” in at least claims 1, 2, 6, 7, 16 & 20.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Daud, US #2008/0168977
[Daud ('977)]


~ Under 35 USC § 112 ~
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "optionally" in claim 2 renders the claim indefinite in that a person skilled in the art cannot determine the metes and bounds of the limitation.  It is unclear as to whether the claim requires the connector to be a hose, a joint or another type of conduit.
~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12, 15-17 & 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Daud ('977).
In Re Claims 1-9, 12, 15-17 & 20, Daud ('977) discloses:
Cl. 1: An air flow control system, comprising:
an air source configured to output pressurized air (At least Para. 25, 53: Fan #30, 102, which generates / pressurizes Air Flow #54); and
an air flow housing unit (Body #12; Grill #112) having an interior (Space defined by side & bottom walls of Body #12 / Grill 112, Plate #50), and a top surface with at least one air outlet (Para. 47: Plate #50, shown with apertures), and
wherein the air flow housing unit is configured to (i) receive pressurized air from the air source, and (ii) release air from the interior to exterior of the air flow housing unit through the at least one air outlet (At least Fig. 5; Para. 47-49, 53-54: Fan #30, 102 generates Air Flow #54 into the inner chamber of Housing #12 / Grill #112 & out through the openings in Grate #50).
CL. 2: wherein the air flow housing unit is connected to the air source by a connector (Air Chamber #24, 100), wherein the connector is rigidly or flexibly attached to the air flow housing unit, wherein the connector is optionally a hose or a joint (The drawings indicate the Air Chamber #24, 100 rigidly attached to Fan #30, 102 & Housing #12 / Grill #112).
Cl. 3: wherein the air source is a fan, a compressed air container, a pump, or an air bag, or any combination thereof (At least Para. 47-49, 53-54: The air source / air flow generating means is described as a fan).
Cl. 4: wherein the air flow housing unit is configured to control velocity, flow rate, direction and location of air flow out of the air flow housing unit (At least Fig. 5, 6: Air Chamber #24, 100 control the direction, flow rate, etc., at least by use of the various Dampers #35, 36, 118, 120, 124).
Cl. 5: wherein each outlet is a hole, an air nozzle, an air jet, or a slot, or any combination thereof (The drawings show the outlets in Plate #50 are holes).
Cl. 6: wherein the air source and the air flow housing unit form a single module within the system or are separate, detachable modules (Fig. 1-6: Fan #30 & Body #12 are shown as a single, integrated unit; Fig. 7-9: Fan #102 is shown as being detachable from Grill #112 via Receiver #108).
Cl. 7, 9: [Cl. 7] further comprising a power source, wherein the air source and the power source form an air-power unit / [Cl. 9] wherein the power source is a battery, rechargeable battery, grid power, or solar power, or any combination thereof (Fig. 2: Power Cable #42; Fig. 7a: Batteries #114).
Cl. 8: wherein the air-power unit and the air flow housing unit are separate, detachable modules (Batteries #114 must, of necessity, be removable to be replace when they are depleted).
Cl. 12: wherein the air flow housing unit has one or more side surfaces, and wherein the air flow housing unit receives pressurized air at the one or more side surfaces of the air flow housing unit (Fig. 1-6, 8, 9).
Cl. 15: wherein the air flow housing unit is configured to hold solid fuel on the top surface of the air flow housing unit, above at least a portion of the at least one air outlet, wherein the solid fuel comprises biomass, wood, charcoal, urban waste, or agricultural waste, or any combination thereof (At least Para. 47; Fig. 5, 6: Plate #50 holds solid fuel, e.g. charcoal).
In Re Claim 16, discloses: A combustion apparatus, comprising:
a combustion chamber (Space defined Plate #50, Cooking Grid #48 & upper portions of the side walls of Body #12); and
an air flow control system, comprising:
an air source configured to output pressurized air (At least Para. 25, 53: Fan #30, 102, which generates / pressurizes Air Flow #54); and
an air flow housing unit (Body #12; Grill #112) having an interior, and a top surface (Space defined by side & bottom walls of Body #12 / Grill 112, Plate #50) with at least one air outlet (Para. 47: Plate #50, shown with apertures), and
wherein the air flow housing unit is configured to (i) receive pressurized air from the air source, and (ii) release air from the interior to exterior of the air flow housing unit through the at least one air outlet (At least Fig. 5; Para. 47-49, 53-54: Fan #30, 102 generates Air Flow #54 into the inner chamber of Housing #12 / Grill #112 & out through the openings in Grate #50),
wherein at least a portion of the air flow housing unit in the air flow control system is positioned inside, below, or near the combustion chamber (At least Fig. 5, 6: The lower portion of Housing #12 is below the above described combustion chamber), and the air flow housing unit holds solid fuel on the top surface of the air flow housing unit (At least Para. 47; Fig. 5, 6: Plate #50 holds solid fuel, e.g. charcoal).
Cl. 17: wherein the apparatus is a cooking apparatus, a cook stove, a manufactured stove, a traditional mud and ceramic stove, or a three stones fire, or any combination thereof (At least Para. 3-4: The device is used for cooking food).
Cl. 20: A method for burning solid fuel using a combustion apparatus of claim 16, comprising:
placing solid fuel on the air flow housing unit of the air flow control system in the combustion apparatus, wherein at least a portion of the solid fuel is placed over at least a portion of the air outlets on the air flow housing unit (Fig. 5, 6: The charcoal placed on Plate #50 over the openings in Plate #50);
igniting at least a portion of the solid fuel (Throughout, but at least Para. 38: “increasing air to the ignited charcoal”);
turning on the air source to (i) provide air through the air flow housing unit, and (ii) output the air through the plurality of air outlets on the air flow housing unit; and creating a fire from burning of the solid fuel (Via Switch #44, 116 (listed as #114 in Para. 54), the switch energizes Fan #30, 102 to provide Airflow #54 through Housing #12 / Grill #112 through the openings in Plate #50, the system inherently creating a flame from the charcoal after ignition).
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, 14, 18 & 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Daud ('977) as applied to at least one of Claims 1 & 16 above.
In Re Claims 10 & 11, with respect to “wherein the air flow housing unit receives pressurized air at the top surface of the air flow housing unit” & “wherein the air flow housing unit has a bottom surface, and wherein the air flow housing unit receives pressurized air at the bottom surface of the air flow housing unit”, Daud ('977) discloses the air flow housing having a bottom surface (Each figure shows Body #12 / Grill #112 having a bottom surface, at least Drawer #132 comprising the bottom surface of Grill #112) & the air inlet location on the air flow housing unit on the side of the unit in lieu of either the top or bottom surface.  Nevertheless, the location &/or direction of the air inlet would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that an inlet in either of the top or bottom surface solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Daud ('977) would function equally well in either configuration.
In Re Claims 13 & 14, with respect to “wherein each air outlet has a diameter between 0.05 mm and 20 mm” & “wherein the system outputs air at: (a) an air flow rate between 0.01 m3/min and 100 m3/min; (b) an air pressure between 1 mm-H2O and 1000 mm-H2O; or (c) an outlet air velocity between 0.1 m/s and 10 m/s, or any combination of (a)-(c)”, since each of the opening size, air flow rate & air pressure for a given air flow device installation would necessarily depend on numerous individual and/or interrelated design criteria, such as required or desired heat output, the overall size and/or shape of the air chamber, etc., to configure an apparatus such as recited in Daud ('977) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
In Re Claims 18 & 19, with respect to [Cl. 18] “wherein the apparatus has: (a) an average high power thermal efficiency of at least 30%; (b) an average high power carbon monoxide level of less than 2.5 g/MJd; or (c) an average high power particulate matter level of less than 250 mg/ML; or any combination of (a) to (c)” & [Cl. 19] “wherein the apparatus has: (a) an average high power thermal efficiency at least 40% higher; (b) an average high power carbon monoxide level at least 50% lower; or (c) an average high power particulate matter level at least 70% lower; than when using the combustion apparatus without the air flow control system”, Daud ('977) discloses the object of the invention is to improve efficiency (At least Para. 11) but is silent on the specific ratings / levels of the various parameters.  However, since the prior art is structurally equivalent to & operates similarly to the recited invention, as discussed above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the prior art would also provide the same or similar levels of efficiency, etc., as the claimed invention.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762